Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 1 of 15 PageID: 254



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
____________________________________________
DAVID YOUNG,                                 :
                                             : CIVIL ACTION
                  Plaintiff,                 :
                                             :
            v.                               : No. 20-781
                                             :
GLOUCESTER COUNTY SHERRIFF’S                 :
DEPARTMENT and COUNTY OF                     :
GLOUCESTER,                                  :
                                             :
                  Defendants.                :
____________________________________________:

Goldberg, J.                                                                        January 19, 2021

                                    MEMORANDUM OPINION 1

          Plaintiff David Young brings this action against his employers Defendants County of

Gloucester Sheriff’s Department and the County of Gloucester (collectively, “Defendants”)

pursuant to the Uniformed Services Employment and Reemployment Rights Act of 1994, 34 U.S.C.

§§ 4301–4332 (“USERRA”). He alleges that Defendants violated his employment rights following

active duty service in the uniformed services by excluding him from consideration from several

promotions. Defendants move to dismiss the Amended Complaint in its entirety. For the following

reasons, I will deny the Motion.

I.        FACTUAL BACKGROUND

          The following facts are set forth in the Amended Complaint: 2



1
          I am handling this case through designation as a visiting judge to the District of New
Jersey.
2
        In deciding a motion under Federal Rule of Civil Procedure 12(b)(6), I must accept all factual
allegations in the complaint as true, construe the complaint in the light most favorable to the
plaintiff, and determine whether, under any reasonable reading, the plaintiff may be entitled to relief.
Atiyeh v. Nat’l Fire Ins. Co. of Hartford, 742 F. Supp. 2d 591, 596 (E.D. Pa. 2010).
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 2 of 15 PageID: 255



       Plaintiff has been a member of the United States Naval Reserves since August of 2002. In

2007, he began his employment with Defendant as an officer in the Gloucester County Sheriff’s

Department (“GCSD”), where he has worked full time. (Am. Compl. ¶¶ 7–8.)

       In 2014, Plaintiff was on active duty for approximately three months for additional training

in the Naval Reserves. At that time, he was informed by a fellow officer at GCSD that Defendants’

then-Undersheriff expressed resentment over Plaintiff’s absences due to his military responsibilities

and stated that Plaintiff would not get anything from the Department by way of additional training

or favorable assignments. (Id. ¶¶ 10–11.)

       Plaintiff was assigned to the Transportation Unit in the GCSD, where his regular work

assignment was eighty-four hours per two-week period. On April 26, 2017, 3 Plaintiff accepted a

voluntary recall to active duty with orders to report to Naval Air Station Lemoore, California from

April 26, 2017 through April 2019. At that time, Plaintiff notified Defendants of his active duty

orders and provided documentation regarding his military deployment. Due to the length of the

deployment, Plaintiff sold his home in New Jersey, filed a change of address form with the United

States Postal Service, and provided Defendants with written notice of his change of address and his

new address in California. (Id. ¶¶ 12–15.)

       In February 2019, Plaintiff’s deployment was extended to June 2019, which Plaintiff

communicated to his supervisor at GCSD, Lieutenant Barry Fell. During that conversation, Lt. Fell

informed Plaintiff that Defendants had decided to certify the promotional list for a Sergeant’s

position in the Transportation Unit. Plaintiff advised Lt. Fell that he was interested in a promotion

and that, as soon as he received the Notice of Certification, he would accept and return it. On




3
       The Complaint states “April 26, 2019,” which appears to be a typographical error.
                                                 2
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 3 of 15 PageID: 256



February 13, 2019, Plaintiff contacted the Civil Service Commission to ensure the Commission had

his correct address for the Notice of Certification. (Id. ¶¶ 16–20.)

       The process for an Appointing Authority to promote an employee to the rank of sergeant

requires that the Appointing Authority request an Eligibility List from the Civil Service

Commission. The Civil Service Commission then (a) issues an Eligibility List of certified eligible

candidates and their addresses to the Appointing Authority and (b) mails a Notice of Certification

to each eligible candidate who has taken and passed the civil service exam for that particular

promotional title for the Appointing Authority. Thereafter, an eligible candidate has five business

days from the notice date on the Notice of Certification to respond to the Appointing Authority that

he or she is interested in the promotion. If an eligible candidate does not respond to a Notice of

Certification, his or her name is removed from the Eligibility List. The Appointing Authority must

then, through the use of specific codes, identify each eligible candidate who responded as interested

and any eligible candidate who declined or did not respond. After finalizing the Eligibility List by

excluding those who declined or did not respond, the Appointing Authority may promote any one

of the top three candidates on the list. This is known as the “Rule of Three.” The Eligibility List is

then returned to the Civil Service Commission to inform it of the selection and the disposition of

the list. An Eligibility List for a firefighter or law enforcement position expires after six months.

(Id. ¶¶ 21–29.)

       When the Notice of Certification for the position of Sergeant with the GCSD was issued by

the Civil Service Commission in February 2019, Plaintiff did not receive the Notice by mail, which

he later learned was because the mail forwarding for his prior New Jersey address had expired.

Plaintiff claims that he had already notified Defendants—who were the Appointing Authority—of

his interest in the promotion and his intended return to work in June 2019. Although Plaintiff

provided Defendants with his new address, at no time did they update either their records or those

                                                  3
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 4 of 15 PageID: 257



of the Civil Service. Moreover, despite his continued employment with Defendants, Plaintiff had

no access during his deployment to any emails or notices issued by Defendants to employees

because his access to Defendants’ email system was terminated. As a result, Plaintiff claims he was

unable to respond to the Notice of Certification in a timely manner. According to Plaintiff, this

resulted in Defendants excluding him from eligibility without warning or notice. (Id. ¶¶ 30–34.)

       In March 2019, the Eligibility List that was issued by Civil Service had the following four

eligible candidates in numeric order: (1) Officer Daniels; (2) Officer Senior; (3) Plaintiff with a

Veterans Preference; (4) Officer Broadbent with a Veterans Preference. The “Veteran’s Preference”

on a promotional list means that that candidate would have to be selected above a non-Veteran, even

if that non-Veteran was above Plaintiff in the top three. From the March 2019 Eligibility List, the

number two person (Officer Senior) was deemed ineligible for not responding to the Notice. The

number one person (Officer Daniels) was skipped and the number four person (Officer Broadbent)

was selected given his Veteran’s Preference. Had Plaintiff not been improperly excluded for failure

to timely respond to the Notice of Certification by Defendants, he claims that he would have been

selected. (Id. ¶¶ 35–40.)

       Upon learning of his ineligibility, Plaintiff again communicated with Lt. Fell about his

interest in the promotion and sent a letter to Defendants explaining that he did not receive the prior

Notice of Certification but still desired the position. Lt. Fell assured him that more promotions

would be made over the summer of 2019. (Id. ¶¶ 41–42.)

       As Plaintiff prepared to return from active duty, he obtained access to his County email and

learned that an application to take the next Sergeant’s examination had opened in August of 2018

and closed in November 2018, and the test was scheduled for May 2019. Plaintiff contacted the

Civil Service Commission to inquire as to whether he could submit to take the upcoming Sergeant’s

examination in May 2019 and, in doing so, learned the Civil Service Commission still did not have

                                                  4
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 5 of 15 PageID: 258



his address corrected in its system. At that time, Plaintiff completed the change of address

notification to Civil Service Commission and again updated his address information. Nonetheless,

Plaintiff was not permitted to register for and take the May 2019 Sergeant’s promotional

examination.   (Id. ¶¶ 44-49.)

       The Civil Service Commission offered Plaintiff the opportunity to take a make-up

examination in May 2020, but advised that his results would not be retroactive. No further

promotions were made off the Eligibility List which was issued in February 2019 and subsequently

expired. A new Eligibility List was issued on or about December 2019 for the examination results

from the May 2019 examination, but Plaintiff was not on that list and, therefore, was not eligible

for promotion. Upon his return from active duty, Plaintiff was reassigned to a less desirable unit by

Defendants, where he is currently earning less money due to the lack of built-in overtime. (Id. ¶¶

50–54.)

       On January 23, 2020, Plaintiff filed suit alleging that Defendants violated USERRA, 38

U.S.C. §§ 4312–13 by (a) failing to recognize and give effect to Plaintiff’s timely notifications that

he was interested in the sergeant’s promotion; (b) limiting and/or terminating Plaintiff’s access to

employee information regarding promotions and testing; and (c) refusing to reinstate Plaintiff to his

former unit, schedule, and overtime pay. As a direct result, he claims to have lost opportunities and

substantial salary. (Id. ¶¶ 55–56.)

II.    STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 12(b)(6), a defendant bears the burden of

demonstrating that the plaintiff has not stated a claim upon which relief can be granted. Fed. R. Civ.

P. 12(b)(6); see also Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). The United States

Supreme Court has recognized that “a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions.” Bell Atl. Corp. v. Twombly,

                                                  5
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 6 of 15 PageID: 259



550 U.S. 544, 555 (2007) (quotations omitted). “[T]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice” and only a complaint that states a

plausible claim for relief survives a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678–79

(2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

at 678. A complaint does not show an entitlement to relief when the well-pleaded facts do not permit

the court to infer more than the mere possibility of misconduct. Id. at 679.

       The Court of Appeals has detailed a three-step process to determine whether a complaint

meets the pleadings standard. Bistrian v. Levi, 696 F.3d 352 (3d Cir. 2014). First, the court outlines

the elements a plaintiff must plead to state a claim for relief. Id. at 365. Next, the court must “peel

away those allegations that are no more than conclusions and thus not entitled to the assumption of

truth.” Id. Finally, the court “look[s] for well-pled factual allegations, assume[s] their veracity, and

then ‘determine[s] whether they plausibly give rise to an entitlement to relief.’” Id. (quoting Iqbal,

556 U.S. at 679). The last step is “‘a context-specific task that requires the reviewing court to draw

on its judicial experience and common sense.’” Id. (quoting Iqbal, 556 U.S. at 679).

III.   DISCUSSION

       Congress enacted USERRA in 1994 to, inter alia, “encourage noncareer service in the

uniformed services by eliminating or minimizing the disadvantages to civilian careers and

employment which can result from such service.” Carroll v. Del. River Port Auth., 843 F.3d 129,

131 (3d Cir. 2016) (quoting 38 U.S.C. § 4301(a)(1)). USERRA “prohibit[s] discrimination against

persons because of their service in the uniformed services.” 38 U.S.C. § 4301(a)(3). The operative

section of this Act provides:

               A person who is a member of, applies to be a member of, performs,
               has performed, applies to perform, or has an obligation to perform
               service in a uniformed service shall not be denied initial employment,

                                                   6
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 7 of 15 PageID: 260



               reemployment, retention in employment, promotion, or any benefit of
               employment by an employer on the basis of that membership,
               application for membership, performance of service, application for
               service, or obligation.

38 U.S.C. § 4311(a). An employer violates USERRA if “the person’s membership [in the military]

is a motivating factor in the employer’s action.” Id. 4311(c)(1). The employer will not be in

violation of the Act, however, if “the employer can prove that the action would have been taken in

the absence of such membership.” Id.

       By its own terms, USERRA “establishes a two-step burden-shifting framework by which to

analyze such claims.” Murphy v. Radnor Twp., 542 F. App’x 173, 176 (3d Cir. 2013) “First, the

plaintiff alleging the discriminatory act bears the initial burden of showing that the ‘employee’s

military service was a substantial or motivating factor in the adverse employment action.’” Id.

(quoting Sheehan v. Dep’t of Navy, 240 F.3d 1009, 1013 (Fed. Cir. 2001)). “A motivating factor

does not mean that it had to be the sole cause of the employment action. Instead, it is one of the

factors that a truthful employer would list if asked for the reasons for its decision. Indeed, [m]ilitary

status is a motivating factor if the defendant relied on, took into account, considered, or conditioned

its decision on that consideration.” Id. (quoting Coffman v. Chugach Support Servs., Inc., 411 F.3d

1231, 1238 (11th Cir. 2005)) (alteration in original). A plaintiff “need not plead or prove that [he

or she is] objectively qualified in order to meet his or her initial burden under USERRA.” Carroll,

843 F.3d at 132 (emphasis in original).

       Thereafter, if the plaintiff meets his/her burden of showing that military service was a

substantial or motivating factor for discrimination, the burden shifts to the employer to prove that,

regardless of the plaintiff’s military service, it would have taken the adverse action. Murphy, 542

F. App’x at 177. This is a “but for” standard of proof. Id. “All that is meant [by this standard] is

that if the [employer] had two reasons for taking an adverse action against the [employee], one of


                                                   7
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 8 of 15 PageID: 261



them forbidden by statute and the other not, and the [employer] can show that even if the forbidden

one had been absent the adverse action would still have been taken, the [employee] loses. Id.

(quoting Madden v. Rolls Royce Corp., 563 F.3d 636, 638 (7th Cir. 2009)). “Under USERRA, the

employer does not merely have the burden of producing a legitimate, non-discriminatory reason;

rather the employer has the burden of producing a legitimate reason for the adverse employment

action that is so overwhelming, ‘so compelling,’ and ‘so meagerly contested’ that there is no genuine

dispute that the employee would have received the same treatment regardless of his future military

obligations.” Murphy, 542 F. App’x at 178 (quoting Madden, 563 F.3d at 638). A plaintiff may

create an inference of discrimination through circumstantial evidence that involves a variety of

factors including “proximity in time between the employee’s military activity and the adverse

employment action, inconsistencies between the proffered reason and other actions of the employer,

an employer’s expressed hostility towards members protected by the statute together with the

knowledge of the employee’s military activity, and disparate treatment of certain employees

compared to other employees with similar work records or offenses.” Id. at 177–78 (quotations

omitted).

       Here, Plaintiff alleges USERRA violations with respect to (1) the March 2019 promotion;

(2) the May 2019 promotional test; and (3) his return to work following his tour of duty. Defendants

contend that the Amended Complaint fails to meet Plaintiff’s initial burden under USERRA for any

of these events.

       A.      The March 2019 Promotion

       Plaintiff first posits that he was discriminated against based on his military service in

connection with the March 2019 promotional opportunity to the position of sergeant. As noted

above, the Amended Complaint alleges that in February 2019, Plaintiff was on a deployment in

California through June 2019, but had communicated to his supervisor at GCSD, Lieutenant Fell,

                                                 8
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 9 of 15 PageID: 262



that he was interested in an upcoming promotion to sergeant. Although Plaintiff immediately

contacted both Defendants and the Civil Service Commission to ensure that his correct address was

on file for the Notice of Certification, he never received that Notice either by regular mail or email.

As a result, he was unable to respond to the Notice of Certification in a timely manner, which

precluded him from being eligible. Defendants now argue that Plaintiff fails to state a claim under

USERRA for three reasons.

        First, Defendants urge that Plaintiff’s concession—that he did not receive the mailed notice

from the Civil Service Commission due to a mail forwarding issue—forecloses his claim. They

note that New Jersey Administrative Code (“NJAC”) 4A:4-3.2e states that, “[i]t shall be the

responsibility of an eligible to keep a current address on file with the Civil Service Commission.”

Id. The Civil Service Commission website further explains that this provision means that “if [an

eligible’s] address changes at any time during the application and selection process or during the

life of an eligible or special reemployment list, [the eligible] is responsible to update [his/her] current

mailing address directly with the CSC. If [he/she] fail[s] to do so, [he/she] may not receive

notifications to appear for examinations or notifications that your name has been certified for

appointment consideration.” https://www.state.nj.us/csc/seekers/jobs/announcements/ (last visited

Jan. 18, 2021). An eligible employee’s failure to update his or her residence information with the

Civil Service Commission is a valid basis for removal from the eligibility list and will not be

considered in an appeal. Id. Based on this guidance, Defendant argues that Plaintiff’s failure to

update his address with the Civil Service Commission precludes his USERRA claim.

        Plaintiff’s claim, however, is somewhat more complex and raises a plausible inference that

his failure to receive the Notice resulted directly from Defendants’ actions. Plaintiff’s Amended

Complaint contends that the Undersheriff for GCSD resented Plaintiff’s absence due to his armed

service and expressly stated that “Plaintiff would not get anything from the Department by way of

                                                    9
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 10 of 15 PageID: 263



additional training or favorable assignments due to the military service.” (Am. Compl. ¶ 11.)

Plaintiff further alleges that, at the time of his deployment, he, in fact, changed his address. (Id. ¶

15.) Thereafter, in February 2019, when he first learned of the sergeant position becoming available,

he contacted the Civil Service Commission to ensure that it had his correct address. (Id. ¶ 20.) In

addition, and also in February 2019, Plaintiff alleges that he expressly told Lt. Fell that he was

interested in a promotion to sergeant and would accept and return the Notice of Certification when

he received it. (Id. ¶ 19.)

        Yet, and despite the fact that Defendants were “keenly aware the Plaintiff desired to be

considered for promotion,” Plaintiff did not receive the Notice of Certification issued in February

2019 purportedly because “mail forwarding for his prior New Jersey address to his California

address had expired.” (Id. ¶ 30.) Although Plaintiff had provided the Defendants with his new

address, Defendants did not update their records or the records of the Civil Service. Even when

they received the Eligibility List with Plaintiff’s incorrect address on it, they did nothing to correct

the Notice, provide the Notice to Plaintiff, or resolve the discrepancy with the Civil Service

Commission, which they could have done. (Id. ¶ 33); see N.J.A.C.4A:4-3.8 (“The Civil Service

Commission staff may correct an error at any time during the life of an eligible list.”). Moreover,

even though Plaintiff continued employment with Defendants during his deployment, Defendants

terminated his access to email and other systems, which precluded him from receiving notices issued

to employees. (Am. Compl. ¶ 32.)

        Taking these allegations as true, and in the light most favorable to Plaintiff, I can draw the

reasonable inference that Defendants’ expressed resentment towards Plaintiff’s military service was

a substantial or motivating factor in Plaintiff’s failure to receive the requisite Notice. Such

allegations satisfy Plaintiff’s burden at the first step of the USERRA burden-shifting framework.



                                                  10
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 11 of 15 PageID: 264



Defendants’ contrary allegations simply raise an issue of fact that is properly considered after

discovery.

        Second, Defendants contend that dismissal is also warranted because, under New Jersey state

law, Plaintiff is required to be a New Jersey resident for purposes of his law enforcement position.

See N.J.S.A. 52:14-7(a) (“Every person holding an office, employment, or position . . . with a county

municipality, or other political subdivision of the State . . . shall have his or her principal residence

in this State . . .). They posit that failure to maintain such residence is cause for removal from the

eligibility list. See N.J.A.C. 4A-4.7(a)(7). Because Plaintiff admits that he moved out of New

Jersey, Defendants urge that he would not be eligible for promotion to Sergeant and, thus, cannot

maintain a USERRA claim.

        Nothing in the section of the New Jersey Statute or Administrative Code identified by

Defendants suggests that “residency” for purposes of appointment requires that Plaintiff be a

resident at the time the eligibility list is issued or certified. Rather, the residency requirement refers

to every person “holding an office, employment or position.” Indeed, the Administrative Code

appears to recognize that lack of residence due to military leave does not affect eligibility to be

certified for a position, as it specifically provides that, “[i]nterested eligible on military leave shall

continue to be certified. The appointing authority may consider such eligible immediately available

for appointment even though reporting for work may be delayed.” N.J.A.C. 4A:4–4.6(a).

        Moreover, and perhaps more importantly, the United States Court of Appeals for the Third

Circuit has held that a plaintiff “need not plead or prove that [he was] objectively qualified” for the

sought-after promotions to sustain his USERRA discrimination suit. Carroll, 843 F.3d at 132

(emphasis in original). Rather, a plaintiff meets his or her initial burden simply by showing that

military service was “a substantial or motivating factor” in the adverse employment action. Id. Lack

of qualifications only becomes relevant at the second step of the USERRA framework. Id. at 132.

                                                   11
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 12 of 15 PageID: 265



As such, under explicit Third Circuit precedent, the fact that Plaintiff may not have been qualified

for the promotion is not fatal to his USERRA claim and is not grounds for dismissal under Rule

12(b)(6). Id. at 133.

       Finally, Defendants contend that Plaintiff’s sworn recitation of what occurred with the

March 2019 promotion “is so fundamentally incorrect as to basic issues that immediate correction

is necessary.” (Defs.’ Mem. Supp. Mot. to Dismiss 13.) Defendants, however, rely on extensive

exhibits attached to their Motion to Dismiss, such as certifications and internal policies. As a general

rule, a district court reviewing a motion to dismiss under Fed. R. Civ. P. 12(b)(6) “may not consider

matters extraneous to the pleadings” without converting the motion into one for summary

judgment. In re Burlington Coat Factory Secs. Litg., 114 F.3d 1410, 1426 (3d Cir. 1997). The rule

has three exceptions that permit courts to consider: (1) exhibits attached to the complaint; (2) matters

of public record; and/or (3) undisputedly authentic documents integral to or explicitly relied upon

in the complaint. Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014). Defendants have not

demonstrated how any of the evidence to which they cite falls within these exceptions. Therefore,

I decline to consider these documents here. 4

       In short, I find that Plaintiff has sufficiently pled a plausible USERRA claim in connection

with the March 2019 promotion. Accordingly, I will deny Defendants’ Motion on this issue.




4
        I note that if other “matters outside the pleadings are presented to and not excluded by the
court, the motion must be treated as one for summary judgment under Rule 56. Fed. R. Civ. P.
12(d). When that occurs, “[a]ll parties must be given a reasonable opportunity to present all the
material that is pertinent to the motion.” Id.
        Defendants’ Motion is styled solely as a “Motion to Dismiss Pursuant to Fed. R. Civ. P.
12(b)(6)” and makes no suggestion that the motion be converted into one for summary judgment.
Moreover, there has been no discovery, and no opportunity for Plaintiff to avail himself of the
factfinding process.

                                                  12
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 13 of 15 PageID: 266




       B.      The May 2019 Promotional Test

       Plaintiff’s second USERRA claim contends that he was discriminated against with respect

to the May 2019 promotional test. Specifically, as noted above, as Plaintiff prepared to return from

active duty, he obtained access to his County email and learned that an application to take the next

Sergeant’s examination had opened in August of 2018 and closed in November 2018, and the test

was scheduled for May 2019. Plaintiff contacted the Civil Service Commission to inquire as to

whether he could submit to take the upcoming Sergeant’s examination in May 2019 and, in doing

so, learned the Civil Service Commission still did not have his address corrected in its system. At

that time, Plaintiff completed the change of address notification to Civil Service Commission and

again updated his address information. Nonetheless, Plaintiff was not permitted to register for and

take the May 2019 Sergeant’s promotional examination. As a result, Plaintiff was not on the

December 2019 Eligibility List.

       Defendants against seek to dismiss this claim on two grounds. First, Defendants again cite

to the residency requirement. For the reasons set forth above, I decline to grant the Motion to

Dismiss on this ground.

       Second, Defendants repeat their argument that the onus fell on Plaintiff to ensure that the

Civil Service Commission had an updated email address on file for any notifications. Claiming that

Plaintiff’s Amended Complaint “fails to state certain key facts,” Defendants cite numerous pieces

of evidence outside the Amended Complaint to demonstrate that Defendants never terminated

Plaintiff’s Sheriff’s Office email account, and that Plaintiff could have accessed his email

remotely—thereby allowing him to see the notice of the promotional examination. (Defs.’ Mem.

Supp. Mot. to Dismiss 19, 21.) Defendants’ argument again improperly relies on evidence outside

the four corners of the Amended Complaint and presents an issue of material fact that is not

                                                13
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 14 of 15 PageID: 267



appropriate for resolution on a motion to dismiss. The Amended Complaint adequately pleads that

(a) Defendants expressed resentment towards Plaintiff’s military service; (b) both the Civil Service

Commission and Defendants failed to correct their records regarding Plaintiff’s address; and (c)

Plaintiff’s access to Defendants’ email and other systems had been terminated. Taking such

allegations as true—as I must under Federal Rule of Civil Procedure 12(b)(6)—the Amended

Complaint gives rise to the plausible inference that Plaintiff’s military status was a substantial

motivating factor in the alleged adverse actions. Therefore, I will also deny Defendants’ Motion to

Dismiss this claim.

        C.     Plaintiff’s Return to Work

        Plaintiff’s last claim alleges that “[u]pon his return from active duty, [he] was reassigned to

a less desirable unit by Defendants, where he is earning less money due to the lack of built-in

overtime.” (Am. Compl. ¶ 54.) In its effort to dismiss this claim, Defendants again engage in an

extensive recitation of facts and evidence outside the parameters of the Amended Complaint in order

to explain how assignments are made and why Plaintiff was not reinstated to his prior position with

substantial built-in overtime.

        As set forth above, “[i]n considering a motion to dismiss, the district court is . . . bound not

to go beyond the facts alleged in the Complaint and the documents on which the claims made therein

[are] based.” Bruni v. City of Pittsburgh, 824 F.3d 353, 360 (3d Cir. 2016) (internal quotations

omitted) (alteration in original). Thus, I decline to consider any of Defendants’ arguments regarding

this claim. Defendants are free to re-raise such arguments, with the accompanying evidence, in a

timely motion for summary judgment. For purposes of Rule 12(b)(6) review at this early stage of

the litigation, however, I find that Defendants have failed to prove the absence of a plausible claim

for relief.



                                                  14
Case 1:20-cv-00781-MG-AMD Document 23 Filed 01/19/21 Page 15 of 15 PageID: 268




IV. CONCLUSION

       For all of the foregoing reasons, I will deny Defendants’ Motion to Dismiss in its entirety.

An appropriate Order follows.




                                                15
